In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS

*************************
MARISOL LEDESMA TIRADOR,              *
as the Parent and Natural Guardian of *
PAOLA MELISSA CARBO LEDESMA, *                       No. 12-192V
an Infant,                            *              Special Master Christian J. Moran
                                      *
                      Petitioner,     *              Filed: October 29, 2013
                                      *
v.                                    *              Stipulation; varicella vaccine;
                                      *              hepatitis A vaccine; chronic
SECRETARY OF HEALTH                   *              idiopathic thrombocytopenic
AND HUMAN SERVICES,                   *              purpura; ITP.
                                      *
                      Respondent.     *
*************************

Mark T. Sadaka, Mark T. Sadaka, MSPH, Esq., Englewood, NJ, for petitioner.
Jennifer L. Reynaud, United States Department of Justice, Washington, D.C., for respondent.

                                 UNPUBLISHED DECISION1

        On October 25, 2013, respondent filed a joint stipulation concerning the petition for
compensation filed by Marisol Ledesma Tirador on March 26, 2012. In her petition, petitioner
alleged that the varicella and hepatitis A vaccines, which are contained in the Vaccine Injury
Table (the “Table”), 42 C.F.R. §100.3(a), and which her child, Paola, received on March 10,
2010, caused Paola to suffer chronic idiopathic thrombocytopenic purpura (“ITP”). Petitioner
further alleges that Paola suffered the residual effects of this injury for more than six months.
Petitioner represents that there has been no prior award or settlement of a civil action for
damages on her behalf as a result of her condition.

        Respondent denies that Paola’s alleged injury and residual effects were caused-in-fact by
either the varicella vaccine or the hepatitis A vaccine. Respondent further denies that either the
varicella vaccine or the hepatitis A vaccine caused Paola any other injury or her current
condition.


       1
          The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this decision on its website. Pursuant to Vaccine Rule 18(b),
the parties have 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
       Nevertheless, the parties agree to the joint stipulation, attached hereto as Appendix A.
The undersigned finds said stipulation reasonable and adopts it as the decision of the Court in
awarding damages, on the terms set forth therein.

       Damages awarded in that stipulation include:

       A lump sum payment of $75,000.00 in the form of a check payable to petitioner as
       the Guardian/Conservator of the estate of Paola Melissa Carbo Ledesma, for the
       benefit of Paola Melissa Carbo Ledesma. This amount represents compensation for
       all damages that would be available under 42 U.S.C. § 300aa-15(a).

        In the absence of a motion for review filed pursuant to RCFC, Appendix B, the clerk is
directed to enter judgment in case 12-192V according to this decision and the attached
stipulation.2

       Any questions may be directed to my law clerk, Tucker McCarthy, at (202) 357-6392.

       IT IS SO ORDERED.

                                                     s/Christian J. Moran
                                                     Christian J. Moran
                                                     Special Master




       2
          Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.

                                                2